Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/SE2019/050312.
This Office Action is in response to the application filed on 09/15/2020. Claims 18-36 are pending.
	

Lack of Unity
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1)	Group I, claim(s) 18-33, drawn to a method of treating, preventing or alleviating cancer, comprising administering to a subject in need thereof (i) a therapeutically effective amount of a tubulin polymerization inhibitor or a pharmaceutically acceptable salt, hydrate, solvate or amorphous solid thereof, and (ii) a therapeutically effective amount of a poly (ADP-ribose) polymerase (PARP) inhibitor, or a pharmaceutically acceptable salt, hydrate, solvate or amorphous solid thereof.

2)	Group II, claim(s) 34, 35, 36, drawn to a composition comprising a tubulin polymerization inhibitor, or a pharmaceutically acceptable solvate or salt thereof, and a poly (ADP-ribose) polymerase (PARP) inhibitor, or a pharmaceutically acceptable salt, hydrate, solvate or amorphous solid thereof; drawn to a kit, said kit comprising (i) a tubulin polymerization inhibitor and (ii) a poly (ADP-ribose) polymerase (PARP) inhibitor, or a and/or a pharmaceutically acceptable salt, hydrate, solvate or amorphous solid thereof.
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.
Groups I-II lack unity because the shared common technical feature is not a contribution over the prior art. Since it is well known in the art, it cannot be considered a special technical feature. 
In the instant case, the shared common technical feature is a pharmaceutical composition comprising a tubulin polymerization inhibitor, or a pharmaceutically acceptable solvate or salt thereof, and a poly (ADP-ribose) polymerase (PARP) inhibitor, or a pharmaceutically acceptable salt, hydrate, solvate or amorphous solid thereof. Unity of invention links the various inventions together by sharing a common special technical feature in each invention. However, when the special technical feature is not a contribution over the prior art, the various inventions may be restricted from each other. In the instant case, unity of invention does not exist because the shared common technical feature is disclosed in Goldenberg et al. (US 2017209594). Goldenberg et al. (US 2017209594) discloses combination therapies comprising anti-Trop-2antibody-drug conjugates and one or more microtubule inhibitors and/or PARP  and method claims is proper. See MPEP 1850 and 37 CFR 1.475. 
Because the inventions lack unity for the reasons given above restriction for examination purpose as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
1) A plurality of disclosed patentably distinct tubulin polymerization inhibitor compounds or a pharmaceutically acceptable salt thereof.

Applicant is required, in a reply to this action, to elect a single disclosed tubulin polymerization inhibitor or a pharmaceutically acceptable salt thereof, and single disclosed poly(ADP-ribose) polymerase (PARP) inhibitor or a pharmaceutically acceptable salt thereof, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The species of compounds tubulin polymerization inhibitors, poly(ADP-ribose) polymerase (PARP) inhibitors lack unity of invention, as the species are structurally diverse. 
The species/compounds tubulin polymerization inhibitors claimed, for example compounds of formula I have wide variety of functional groups or substituents; due to the diversity of the functional groups or substituents, differences in physical and/or chemical properties would be expected. 
The species/compounds poly(ADP-ribose) polymerase (PARP) inhibitors claimed, for example olaparib, fluzoparib, niraparib, vary in structure; due to the diversity of the structures, differences in physical and/or chemical properties would be expected.  
There is an examination and search burden for these patentably distinct species. The species require a different field of search (e.g., searching different (classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The election of an invention and election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must 
Because the above restriction/election requirement is complex, a telephone call to the applicant's agent to request an oral election was not made. See M.P.E.P Sec. 812.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627